Name: Council Regulation (Euratom, ECSC, EEC) No 2711/78 of 20 November 1978 adjusting certain daily subsistence allowance rates for officials on mission laid down in Article 13 (9) of Annex VII to the Staff Regulations of officials of the European Communities
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 11 . 78 Official Journal of the European Communities No L 328 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EURATOM, ECSC, EEC No 2711 /78 of 20 November 1978 adjusting certain daily subsistence allowance rates for officials on mission laid down in Article 13 (9) of Annex VII to the Staff Regulations of officials of the European Communities 10 % for missions to the United Kingdom, 6 % for missions to Ireland or Italy. (b) The rates given in paragraphs 1 , 3 and 8 shall , for the officials referred to in para ­ graph 1 (a), columns II and III , be increased by : 44 % for missions to Denmark , Germany or the Netherlands, 36 % for missions to Belgium, France or Luxembourg, 21 % for missions to the United Kingdom, 6 % for missions to Ireland or Italy. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities laid down in Council Regulation (EEC, Euratom , ECSC) No 259/68 ('), as last amended by Regulation (Euratom , ECSC, EEC) No 914/78 (2 ), and in parti ­ cular Article 13 ( 10) of Annex VII to the Staff Regula ­ tions and Articles 22 and 67 of the conditions of employment, Having regard to the proposal from the Commission , Whereas it seems advisable in order to take account of the increased costs recorded in the different places of employment in the Member States to adjust the rates of daily subsistence allowance for officials on mission , (c) The rates given in paragraph 2 shall be increased by : 50 % for missions to Germany or the Netherlands, 40 % for missions to Belgium, France or Luxembourg, 30 % for missions to Denmark , 24 % for missions to the United Kingdom, 8 % for missions to Ireland or Italy.' HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 October 1978 , Article 13 (9) of Annex VII to the Staff Regulations shall be replaced by the following : '9 . (a) The rates given in paragraphs 1 and 8 shall , for the officials referred to in para ­ graph 1 (a), column I, be increased by : 51 % for missions to Denmark, 28 % for missions to Belgium, France, Germany, Luxembourg or the Netherlands, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 0) OJ No L 56, 4. 3 . 1968, p. 1 . (2) OJ No L 119, 3. 5. 1978, p. 8 . No L 328 /2 Official Journal of the European Communities 23 . 11 . 78 This Regulation shall be binding in its entirety and directly applicable in all Member States . I Done at Brussels , 20 November 1978 . For the Council The President K. von DOHNANYI \